100 N.Y.2d 574 (2003)
CHRISTIAN H. GOMEZ, Appellant,
v.
NEIL C. BICKNELL, Defendant, and BICKNELL ADVISORY SERVICES, INC., Respondent.
Court of Appeals of the State of New York.
Submitted May 12, 2003.
Decided July 2, 2003.
Motion, insofar as it seeks leave to appeal from that part of *575 the Appellate Division order that remitted for a new trial on damages on the first counterclaim, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.